Filed 3/23/21 P. v. Castillo CA2/5
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on
opinions not certified for publication or ordered published, except as specified by rule
8.1115(b). This opinion has not been certified for publication or ordered published for
purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                      SECOND APPELLATE DISTRICT

                                    DIVISION FIVE


THE PEOPLE,                                                     B306026

        Plaintiff and Respondent,                               (Los Angeles County
                                                                Super. Ct. No. VA145805)
        v.

RAFAEL AYALA CASTILLO,

        Defendant and Appellant.



      APPEAL from an order of the Superior Court of Los
Angeles County, Raul A. Sahagun, Judge. Dismissed.
      Jonathan Bremen, under appointment by the Court of
Appeal, for Defendant and Appellant.
      Xavier Becerra, Attorney General, Lance E. Winters, Chief
Assistant Attorney General, Susan Sullivan Pithey, Senior
Assistant Attorney General, Michael R. Johnsen, Supervising
Deputy Attorney General, and Charles S. Lee, Deputy Attorney
General, for Plaintiff and Respondent.
       After a jury convicted defendant Rafael Ayala Castillo
(defendant) of first degree murder, the trial court sentenced him
to 50 years to life in prison and imposed various fines and fees.
On direct appeal, defendant’s attorney filed a brief pursuant to
People v. Wende (1979) 25 Cal. 3d 436 (Wende) raising no issues,
but defendant then filed a supplemental brief raising issues
unrelated to the fines and fees imposed as part of his sentence.
(People v. Castillo (Apr. 9, 2020, B295209 [nonpub. opn.]) While
defendant’s direct appeal was pending, his attorney also filed a
motion in the trial court seeking to vacate his fines and fees
pursuant to People v. Dueñas (2019) 30 Cal. App. 5th 1157, which
the trial court denied. We consider whether we have jurisdiction
to decide defendant’s appeal from that denial.

                          I. BACKGROUND
        A jury convicted defendant of first degree murder (Pen.
Code, § 187, subd. (a)) and found true several firearm
       1


enhancements alleged under section 12022.53. The trial court
sentenced defendant to serve 50 years to life in prison and
imposed a $40 court operations assessment (§ 1465.8, subd.
(a)(1)), a $30 criminal conviction assessment (Gov. Code, §
70373), and a restitution fine of $300 (§ 1202.4, subd. (b)). The
trial court also ordered defendant to pay direct victim restitution
(§ 1202.4, subd. (f)) in the amount of $9,837.
        On direct appeal, defendant’s attorney initially filed an
opening brief challenging only the assessments and restitution
fine. When the Attorney General argued the appeal should be


1
     Undesignated statutory references that follow are to the
Penal Code.




                                 2
dismissed because defendant failed to exhaust available remedies
in the trial court, defendant’s attorney moved to withdraw the
opening brief and replace it with a Wende brief that raised no
issues. We granted the motion. Defendant, however, then
personally filed a supplemental brief in which he argued, among
other things, there was no evidence of premeditation and
deliberation to support a first degree murder conviction, the jury
should have been instructed on voluntary manslaughter, and he
was entitled to an interpreter in out-of-court meetings with his
trial counsel. We issued an opinion affirming the judgment that
briefly discussed and rejected each of these contentions. (People
v. Castillo (Apr. 9, 2020, B295209 [nonpub. opn.].)
       In January 2020, defendant filed a motion in the trial court
pursuant to section 1237.2 seeking to vacate the assessments and
stay the restitution fine unless and until the court held a hearing
regarding his ability to pay. The trial court summarily denied
the motion on March 25, 2020, while defendant’s direct appeal
was still pending in this court.

                           II. DISCUSSION
       Section 1237.2 states defendants may not challenge fines or
fees on appeal unless they “first make[ ] a motion for correction in
the trial court . . . . The trial court retains jurisdiction after a
notice of appeal has been filed to correct any error in the
imposition or calculation of fines, penalty assessments,
surcharges, fees, or costs upon the defendant’s request for
correction. This section only applies in cases where the erroneous
imposition or calculation of fines, penalty assessments,
surcharges, fees, or costs are the sole issue on appeal.” (§ 1237.2,
emphasis added.)




                                 3
       We invited supplemental briefing on the question of
whether we must dismiss this appeal for lack of jurisdiction
because defendant’s supplemental brief in the previous appeal
raised issues unrelated to fines and fees—thus depriving the trial
court of its jurisdiction to consider his motion under section
1237.2. (People v. Torres (2020) 44 Cal. App. 5th 1081, 1084
(Torres) [“If the trial court does not have jurisdiction to rule on a
motion to vacate or modify a sentence, an order denying such a
motion is nonappealable, and any appeal from such an order
must be dismissed”].)
       Defendant argues dismissal is not required because his
supplemental brief did not raise any issues for purposes of section
1237.2 because we concluded no arguable issues existed. But the
“sole issue” clause of section 1237.2 is not limited to arguable
issues, and we were required to consider and resolve the
contentions raised in defendant’s supplemental brief. (See People
v. Kelly (2006) 40 Cal. 4th 106, 110 [“Because the defendant in a
Wende appeal has a right to file supplemental contentions, the
Court of Appeal must consider these contentions in the course of
disposing of the cause”].) Section 1237.2’s purpose of promoting
judicial economy is not served by permitting the trial court to
consider a challenge to fines and fees while other issues are
simultaneously pending before the Court of Appeal. (See Torres,
supra, 44 Cal.App.5th at 1086-1087 [emphasizing judicial
economy as “[a] primary impetus for section 1237.2”].)
       We are also unpersuaded by defendant’s assertion that our
construction of 1237.2 produces “absurd” consequences. Contrary
to what he now claims, defendant did not face a dilemma of either
challenging fines and fees or raising other issues in his
supplemental brief. When defendant raised issues unrelated to




                                 4
fines and fees in his supplemental brief, section 1237.2’s
condition that fines and fees must first be challenged in the trial
court no longer applied: Defendant could have himself raised—or
his attorney could have sought leave to raise—the issue of fines
and fees. Regardless, even if the dilemma defendant posits were
real, it still is not absurd. There are often consequences for
procedural choices in litigation, and defendant is not immune
from those consequences simply because he elected to pursue a
strategy that was apparently different from the strategy his court
appointed lawyer sought to implement. (See Rappleyea v.
Campbell (1994) 8 Cal. 4th 975, 984-985 [“[M]ere self-
representation is not a ground for exceptionally lenient
treatment. Except when a particular rule provides otherwise, the
rules of civil procedure must apply equally to parties represented
by counsel and those who forgo attorney representation”].)




                                 5
                        DISPOSITION
     The appeal is dismissed.

   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS



                        BAKER, Acting P. J.

We concur:



             MOOR, J.




             KIM, J.




                                6